Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

Between

X-RITE, INCORPORATED

and

TARGET CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1   BASIC INFORMATION    1 1.1   Certain Basic Terms    1
1.2   Closing Costs    3 1.3   Notice Addresses:    4 ARTICLE 2   PROPERTY    4
2.1   Property    4 ARTICLE 3   EARNEST MONEY    5 3.1   Deposit and Investment
of Earnest Money    5 3.2   Form; Failure to Deposit    5 3.3   Disposition of
Earnest Money.    5 ARTICLE 4   DUE DILIGENCE AND GOVERNMENTAL APPROVALS    7
4.1   Due Diligence Materials    7 4.2   Physical Due Diligence    7 4.3   Due
Diligence/Termination Right    8 4.4   Return of Documents and Reports    8 4.5
  Intentionally Deleted    8 4.6   Proprietary Information; Confidentiality    8
4.7   No Representation or Warranty by Seller    9 4.8   Buyer’s
Responsibilities    9 4.9   Buyer’s Agreement to Indemnify    9 4.10  
Intentionally Deleted    9 4.11   Governmental Approvals    9 4.12  
Governmental Approvals Termination Right    10 ARTICLE 5   TITLE AND SURVEY   
10 5.1   Title Report    10 5.2   New or Updated Survey    11 5.3   Title Review
   11 5.4   Permitted Exceptions    12 5.5   Delivery of Title Policy at Closing
   12 ARTICLE 6   OPERATIONS AND RISK OF LOSS    12 6.1   Ongoing Operations   
12 6.2   Condemnation    12 ARTICLE 7   CLOSING    13 7.1   Closing    13 7.2  
Conditions to Parties’ Obligation to Close    13 7.3   Seller’s Deliveries in
Escrow    14 7.4   Buyer’s Deliveries in Escrow    14 7.5   Closing Statements
   15 7.6   Purchase Price    15

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 7.7    Possession    15 7.8    Delivery of Books and Records   
15

ARTICLE 8

   PRORATIONS; DEPOSITS; COMMISSIONS    15 8.1    Prorations    15 8.2   
Closing Costs    16 8.3    Final Adjustment After Closing    16 8.4   
Commissions    17 ARTICLE 9    REPRESENTATIONS AND WARRANTIES    17 9.1   
Seller’s Representations and Warranties    17 9.2    Buyer’s Representations and
Warranties    19 9.3    Seller’s Covenants    20 9.4    Survival of
Representations and Warranties    20 ARTICLE 10    DEFAULT AND REMEDIES    21
10.1    Seller’s Remedies    21 10.2    Buyer’s Remedies    21 10.3   
Attorneys’ Fees    22 10.4    Other Expenses    22 ARTICLE 11    DISCLAIMERS;
RELEASE AND INDEMNITY    22 11.1    Disclaimers By Seller    22 11.2    Sale “As
Is, Where Is.”    23 11.3    Intentionally Deleted    23 11.4    “Hazardous
Materials” Defined    23 11.5    Intentionally Deleted    23 11.6    Limitation
of Liability    23 11.7    Cost of Environmental Remediation    24 11.8   
Survival    24 ARTICLE 12    MISCELLANEOUS    25 12.1    Binding Effect    25
12.2    Headings    25 12.3    Invalidity and Waiver    25 12.4    Governing Law
   25 12.5    Survival    25 12.6    Entirety and Amendments    25 12.7    Time
   25 12.8    Intentionally Deleted    25 12.9    Notices    25 12.10   
Construction    26 12.11    Calculation of Time Periods    26 12.12    Execution
in Counterparts    26

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 12.13    No Recordation    26 12.14    Further Assurances    26
12.15    Discharge of Obligations    26 12.16    No Third Party Beneficiary   
27 12.17    Tax Deferred Exchange    27

 

-iii-



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page

Agreement

   1

Anti-Terrorism Order

   19, 20

Broker

   17

Buyer’s Title Objection Notice

   11

Closing

   13

Deed

   14

Earnest Money

   1

Excluded Documents

   7

Excluded Property

   5

Extension Period

   2

Extension Period Earnest Money Deposit

   1

Governmental Approvals

   10

Governmental Approvals Earnest Money Deposit

   1

Governmental Approvals Period

   3

Hazardous Materials

   23

Improvements

   4

Initial Earnest Money Deposit

   1

Initial Governmental Approvals Period

   2

Intangible Personal Property

   5

Land

   4

Permitted Exceptions

   12

Property

   4

Property Documents

   7

Real Property

   4

Reports

   8

Road Improvement Project

   16

Seller’s Notice Period

   11

Seller’s Title Notice

   11

Survey

   11

Survival Period

   20

Title Commitment

   10

Title Documents

   10

Title Objection

   11

Title Objections

   11

Title Policy

   12

 

-iv-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

This Agreement of Purchase and Sale (“Agreement”) is made and entered into by
and between Buyer and Seller and is dated for reference purposes as of
September 12, 2006.

R E C I T A L S:

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meanings set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Buyer desires to purchase the Property and Seller desire to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Buyer to Seller,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Buyer and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

1.1 Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

1.1.1 Seller: X-RITE, INCORPORATED, a Michigan corporation.

1.1.2 Buyer: TARGET CORPORATION, a Minnesota corporation.

1.1.3 Purchase Price: Thirteen Million Nine Hundred Fifty Thousand and No/100
Dollars ($13,950,000.00).

1.1.4 Earnest Money: (i) One Hundred Thousand and No/100 Dollars ($100,000.00)
(the “Initial Earnest Money Deposit”); (ii) if applicable, an additional One
Hundred Thousand and No/100 Dollars ($100,000.00) (the “Governmental Approvals
Earnest Money Deposit”); and, (iii) if applicable, a maximum of three
(3) additional deposits of Twenty-Five Thousand and No/100 Dollars ($25,000.00)
each (each an “Extension Period Earnest Money Deposit” and together with the
Initial Earnest Money Deposit and the Governmental Approvals Earnest Money
Deposit, collectively the “Earnest Money”), to be deposited in accordance with
Section 3.1 below, plus interest thereon, pursuant to Section 3.1.

 

-1-



--------------------------------------------------------------------------------

1.1.5 Title Company:   

Chicago Title Insurance Company

Piper Jaffray Tower, Suite 3250

222 South Ninth Street

Minneapolis, MN 55402

Attention: Paulette Stevenson

Telephone No.: (612) 573-2585 Facsimile No.: (612) 339-6743

1.1.6 Escrow Agent:   

Chicago Title of Michigan

3819 Rivertown Parkway SW, Suite 700

Grandville, MI 49418

Attention: Hollie Smith

Telephone No.: (616) 257-3103 Ext. 1501 Facsimile No.: (616) 257-3104

1.1.7 Broker:   

Urban Properties, Inc.

26677 West Twelve Mile Road Southfield, MI 48034

Attention: Bennett S. Terebelo

Telephone No.: (248)-386-9991 Facsimile No.: (248)-386-9992

1.1.8 Effective Date: The date on which this Agreement is executed by the latter
to sign of Buyer or Seller, as indicated on the signature page of this
Agreement.

1.1.9 Title Commitment and Survey Delivery Date. The date which is fifteen
(15) days after the Effective Date.

1.1.10 Title and Survey Review Period: The period beginning on the Title
Commitment and Survey Delivery Date and ending thirty (30) days after the Title
Commitment and Survey Delivery Date.

1.1.11 Inspection Period: The period beginning on the Effective Date and ending
seventy five (75) days after the Effective Date.

1.1.12 Governmental Approvals Period: The period beginning on the first day
following the end of the Inspection Period and ending two hundred twenty five
(225) days after the Effective Date (the “Initial Governmental Approvals
Period”); provided, however, so long as Buyer is diligently and continuously
pursuing its required Governmental Approvals pursuant to Section 4.11, if Buyer
has not obtained all Governmental Approvals on or before the end of Initial
Governmental Approvals Period, then Buyer may elect to extend the period for
Governmental Approvals for up to three (3) consecutive periods of sixty
(60) days each (each, an “Extension Period”) by giving written notice to Seller
and Escrow Agent of each such extension at least three (3) business days prior
to the commencement of the next applicable Extension Period (each, an “Extension
Period Continuation Notice”). Each such notice extending the

 

-2-



--------------------------------------------------------------------------------

period for obtaining Governmental Approvals shall contain a certification by
Buyer’s Real Estate Manager for the State of Michigan that, despite Buyer’s
diligent efforts to timely obtain such Governmental Approvals, it was not able
to do so and that the extension of time is necessary. In order for Buyer’s
exercise of its right to extend the period for obtaining Governmental Approvals
to become effective Buyer shall deposit into escrow with Escrow Agent prior to
the commencement of the applicable Extension Period the amount of Twenty-Five
Thousand and No/100 Dollars ($25,000.00), which upon deposit with Escrow Agent
shall constitute an Extension Period Earnest Money Deposit. The Initial
Governmental Approvals Period and, if Buyer properly exercises its extension
rights hereunder with respect to any Extension Period, the applicable Extension
Periods are collectively referred to as the “Governmental Approvals Period”).

1.1.13 Closing Date: Provided this Agreement has not previously terminated as
provided herein, (a) the date which is the earlier of (i) the 30th day following
the date that Buyer delivers the Governmental Approvals Continuation Notice, and
(ii) the 405th day following the Effective Date, both inclusive; or (b) a date
mutually agreed to by Seller and Buyer, whichever is earlier.

1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

   Responsible Party Title Commitment required to be delivered pursuant to
Section 5.1    Seller Premium for standard coverage ALTA Owner’s Policy of Title
Insurance required to be delivered pursuant to Section 5.5, including premium
for any costs of Title Policy attributable to ALTA Extended Coverage,
endorsements deleting creditor’s rights and arbitration provisions of said
policy, access and, if applicable, contiguity endorsements, and any abstracting,
search or service charges and any inspection fee charged by the Title Company in
relation to the issuance of the Title Commitment    Seller Premium for any costs
of Title Policy attributable to any other endorsements desired by Buyer    Buyer
Cost of new or updated Survey and/or any revisions, modifications or
recertifications thereto    Buyer Recording Fees – release of Unpermitted Title
Exceptions    Seller All other Recording Fees    Buyer State/County documentary
transfer taxes    Seller Any escrow fee charged by Escrow Agent for holding the
Earnest Money or conducting the Closing    Buyer  1/2
Seller  1/2

 

-3-



--------------------------------------------------------------------------------

Cost

   Responsible Party All levied and/or pending assessments and all financial
encumbrances applicable to the Property at time of Closing, including but not
limited to deferred taxes, “roll-back” taxes, or similar taxes which relate to
prior years that become payable (directly or indirectly) as a result of this
transaction (except as expressly provided for otherwise in Section 8.1.1)   
Seller Real Estate Sales Commission to Broker    Seller

1.3 Notice Addresses:

 

Buyer:

 

TARGET CORPORATION

Property Development

Attn: Real Estate – Existing Stores/

Purchase Agreement/ Grandville, MI Minneapolis, MN 55403

Facsimile: (612) 761-3727

  

Copy to:

  

TARGET CORPORATION

Attn: Bill Underwood, Esq.

1000 Nicollet Mall

TPS-3155

Minneapolis, MN 55403

Telephone: (612) 696-1123

Facsimile: (612) 696-8309

Seller:  

X-Rite, Incorporated

3100 44th Street SW

Grandville, MI 49418

Attn: Jeffrey Smolinski

Telephone: (616) 257-2230

Facsimile: (616) 318-9050

   Copy to:   

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attn: Gerald M. Offutt, P.C.

Telephone: (312) 984-7662

Facsimile: (312) 984-7700

ARTICLE 2

PROPERTY

2.1 Property. Subject to the terms and conditions of this Agreement, Seller
agree to sell to Buyer, and Buyer agrees to purchase from Seller, the following
property (collectively, the “Property”):

2.1.1 Real Property. The land described in Exhibit A attached hereto (the
“Land”), together with (i) all improvements and fixtures located thereon
(“Improvements”), (ii) all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in anywise
appertaining thereto, and (iii) without warranty, all right, title, and interest
of Seller, if any, in and to all strips and gores and any land lying in the bed
of any street, road or alley, open or proposed, adjoining such Land
(collectively, the “Real Property”). The Real Property contains approximately
35.59 acres of land and is located at 3050 and 3100 44th Street SW, Grandville,
Kent County, Michigan.

 

-4-



--------------------------------------------------------------------------------

2.1.2 Intangible Personal Property. All of Seller’s right, title and interest,
if any, without warranty, in the following intangible personal property related
to the Real Property and the Improvements, all to the extent assignable: the
plans and specifications and other architectural and engineering drawings for
the Improvements, if any; warranties, if any; and governmental permits,
approvals and licenses, if any (collectively, the “Intangible Personal
Property”).

2.1.3 Excluded Property. Notwithstanding anything to the contrary contained
herein, Property shall not include: (a) any fixtures located on the Real
Property which Seller removes prior to February 1, 2007 at its sole expense; and
(b) any fixtures located on the Real Property which Seller reserves the right to
remove at its sole expense prior to Closing that are included on a list (the
“Excluded Property List”) that Seller may provide to Buyer on or before
February 1, 2007 (collectively, the “Excluded Property”).

ARTICLE 3

EARNEST MONEY

3.1 Deposit and Investment of Earnest Money. Within five (5) business days after
the Effective Date, Buyer shall deposit the Initial Earnest Money Deposit with
Escrow Agent. If Buyer has delivered the Due Diligence Continuation Notice in
accordance with Section 4.3 and this Agreement has not therefore been
terminated, Buyer shall deposit the Governmental Approvals Earnest Money Deposit
with Escrow Agent. If pursuant to Section 1.1.12 Buyer elects to extend the then
applicable Governmental Approvals Period for an Extension Period, Buyer shall
deposit the Extension Period Earnest Money Deposit with Escrow Agent. Upon
receipt of funds paid toward the Earnest Money, the Escrow Agent is hereby
directed to invest the same in the following interest-bearing account, or
another interest-bearing account acceptable to Buyer: Goldman Sachs, FS Money
Market Fund #474, Contact: Greg Romano at (312) 655-5507. Interest earned on
said funds shall be considered to be part of the Earnest Money and shall be
disbursed accordingly. Such account shall have no penalty for early withdrawal,
and Buyer accepts all risks with regard to such account, including any escrow or
investment fees, if any.

3.2 Form; Failure to Deposit. The Earnest Money shall be in the form of a
certified or cashier’s checks or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Buyer fails to timely deposit any
portion of the Earnest Money within the time period required, Seller may
terminate this Agreement by written notice to Buyer. If such termination results
from Buyer’s failure to timely deposit any of the Earnest Money, the parties
hereto shall have no further rights or obligations hereunder, except for rights
and obligations which, by their terms, survive the termination hereof.

3.3 Disposition of Earnest Money.

3.3.1 The Earnest Money shall be applied as a credit to the Purchase Price at
Closing. However, if Buyer elects to terminate this Agreement on or before the
expiration of the Inspection Period by failing to deliver a Due Diligence
Continuation Notice pursuant to Section 4.3, Escrow Agent shall pay the entire
Earnest Money to Buyer within one (1) business day following the expiration of
the Inspection Period (as long as the current investment can be

 

-5-



--------------------------------------------------------------------------------

liquidated and disbursed in one business day). No notice to Escrow Agent from
Seller shall be required for the release of the Earnest Money to Buyer by Escrow
Agent if Buyer terminates this Agreement pursuant to Section 4.3.

3.3.2 If Buyer elects to terminate this Agreement after the expiration of the
Inspection Period and prior to the expiration of the Initial Governmental
Approvals Period by failing to deliver an Extension Period Continuation Notice
pursuant to Section 4.12, Escrow Agent shall: (a) pay the entire Initial Earnest
Money Deposit to Seller within one (1) business day following the expiration of
the Initial Governmental Approvals Period (as long as the current investment can
be liquidated and disbursed in one business day); and (b) pay the entire
Governmental Approvals Earnest Money Deposit to Buyer within one (1) business
day following the expiration of the Initial Governmental Approvals Period (as
long as the current investment can be liquidated and disbursed in one
(1) business day). No further notice to Escrow Agent from Buyer shall be
required for the release of the Initial Earnest Money Deposit to Seller by
Escrow Agent and no further notice to Escrow Agent from Seller shall be required
for the release of the Governmental Approvals Earnest Money Deposit to Buyer by
Escrow Agent if Buyer terminates this Agreement pursuant to Section 4.12.

3.3.3 If Buyer elects to terminate this Agreement at any point after the
expiration of the Initial Governmental Approvals Period by failing to deliver an
Extension Period Continuance Notice pursuant to Section 4.12, Escrow Agent shall
pay the Earnest Money to Seller within one (1) business day following the
expiration of the applicable Extension Period (as long as the current investment
can be liquidated and disbursed in one (1) business day). No further notice to
Escrow Agent from Buyer shall be required for the release of the Earnest Money
to Seller by Escrow Agent if Buyer terminates this Agreement pursuant to
Section 4.12.

3.3.4 Notwithstanding anything in this Agreement to the contrary, in the case of
a termination of this Agreement by Buyer at any time pursuant to Section 10.2
hereof, Escrow Agent shall pay the entire Earnest Money to Buyer. If Buyer
timely delivers the Due Diligence Continuation Notice, the Initial Earnest Money
Deposit shall become non-refundable except as expressly provided for otherwise
in this Agreement, including but not limited to a termination of this Agreement
by Buyer pursuant to Section 5, Section 6.2, or Section 10.2 hereof. If Buyer
timely delivers an Extension Period Continuation Notice, the Earnest Money
deposited by Buyer prior to the date of such delivery shall become
non-refundable except as expressly provided for otherwise in this Agreement,
including but not limited to a termination of this Agreement by Buyer pursuant
to Section 6.2 or Section 10.2 hereof. In the event of a termination of this
Agreement by either Seller or Buyer for any reason other than pursuant to
Sections 4.3, 4.12, Section 5, or Section 6.2, Escrow Agent is authorized to
deliver the applicable Earnest Money to the party hereto entitled to same
pursuant to the terms hereof on the tenth (10th) business day following receipt
by Escrow Agent and the non-terminating party of written notice of such
termination from the terminating party, unless prior to said tenth
(10th) business day following receipt by Escrow Agent and the non-terminating
party of such notice of termination the other party hereto notifies Escrow Agent
that it disputes the right of the other party to receive the Earnest Money. In
such event, Escrow Agent may interplead the Earnest Money into a court of
competent jurisdiction in the county in which the Earnest Money has been
deposited. All attorneys’ fees and costs and Escrow Agent’s costs and expenses
incurred in connection with such interpleader shall be assessed against the
party that is not awarded the Earnest Money, or if the Earnest Money is
distributed in part to both parties, then in the inverse proportion of such
distribution.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 4

DUE DILIGENCE AND GOVERNMENTAL APPROVALS

4.1 Due Diligence Materials. Within ten (10) days after the Effective Date,
Seller shall deliver to Buyer any information (for example, any surveys, plans,
reports, test results, permits or tank registrations, and title policies) Seller
has within its reasonable control regarding the Property including the
environmental condition and/or any subterranean structures or utilities which
may be present on the Property. Seller agrees that following said initial
submission of information to Buyer, throughout the term of this Agreement Seller
shall continue to deliver to Buyer all such information obtained by Seller or
within Seller’s reasonable control promptly after Seller receives or obtains
reasonable control over the same. All documents delivered to Buyer pursuant to
this Section 4.1 shall sometimes be referred to collectively herein as the
“Property Documents”. Notwithstanding anything in this Section 4.1 to the
contrary, Seller shall have no obligation to deliver to Buyer any of the
Excluded Documents. As used herein, “Excluded Documents” shall mean any
documents involving any purchase and escrow agreements and correspondence
pertaining to Seller’s acquisition of the Property (other than documents
pertaining to the physical or environmental condition of the Real Property), any
documents pertaining to the potential acquisition of the Property by any past or
prospective purchasers (other than documents relating to the physical or
environmental condition of the Real Property), any third party purchase
inquiries and correspondence, appraisals of the Property, and internal budgets
or financial projections (other than documents relating to the physical or
environmental condition of Real Property).

4.2 Physical Due Diligence. Commencing on the Effective Date and continuing
until the Closing Date (or earlier termination of this Agreement), Buyer, its
employees, agents, consultants and contractors shall have reasonable access to
the Property at all reasonable times during normal business hours, for the
purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, soil tests, hydrology tests, percolation tests,
geotechnical and environmental inspections and tests, provided that (i) Buyer
must give Seller forty-eight (48) hours’ prior telephone or written notice of
any such inspection or test, (ii) prior to performing any inspection or test,
Buyer must deliver a certificate of insurance to Seller evidencing that Buyer
and its contractors, agents and representatives have in place reasonable amounts
of comprehensive general liability insurance and workers compensation insurance
for its activities on the Real Property in terms and amounts reasonably
satisfactory to Seller covering any accident arising in connection with the
presence of Buyer, its contractors, agents and representatives on the Real
Property, which insurance shall name Seller as an additional insured thereunder,
and (iii) all such tests shall be conducted by Buyer in compliance with Buyer’s
responsibilities set forth in this Article 4. Buyer shall bear the cost of all
such inspections or test. Buyer shall have no responsibility to Seller, and
Seller hereby releases Buyer from liability for any damage to persons or
property or any release arising out of existing environmental conditions or
subterranean structures or utilities that were known to the Seller and not
disclosed to Buyer. Soil, rock, water, asbestos, and other samples taken from
the Real Property shall remain the property of Seller. At Seller’s request,
Buyer will cooperate with Seller with respect to Seller’s decisions

 

-7-



--------------------------------------------------------------------------------

regarding the lawful disposal of any contaminated samples, and Buyer further
agrees to reimburse Seller for (or pay on Seller’s behalf) reasonable costs
associated with the lawful disposal of such samples. In any case, Seller shall
be required to sign any manifests and any other documents required in connection
with the disposal of contaminated samples. If Seller is not willing to sign the
required documentation, Buyer’s only obligation with respect to contaminated
samples shall be to return the same to Seller. The terms of this Section 4.2
shall survive Closing or termination of this Agreement, as the case may be.

4.3 Due Diligence/Termination Right. Buyer shall have through the last day of
the Inspection Period in which to examine, inspect, and investigate: (i) the
Property Documents, (ii) the physical and environmental condition of the
Property, and (iii) the marketability of the Property and the feasibility of
Buyer’s intended use for the Property. On the first calendar day after the
Inspection Period, this Agreement shall automatically terminate unless Buyer has
previously provided written notice to Escrow Agent and Seller of Buyer’s intent
to continue this Agreement (the “Due Diligence Continuation Notice”). If Buyer
delivers such Due Diligence Continuation Notice, this Agreement shall continue
in full force and effect and Buyer shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.3, and Buyer shall be deemed
to have acknowledged that it has conducted all inspections and tests of the
Property that it considers important; provided, however, Seller shall not take
or authorize, directly or indirectly, any action that modifies or changes in any
material respect the circumstances upon which the conditions set forth in this
Section 4.3 were deemed satisfied or waived by Buyer.

4.4 Return of Documents and Reports. If this Agreement terminates for any reason
other than Seller’s default hereunder, Buyer shall promptly return and/or
deliver to Seller all Property Documents and copies thereof. Additionally, if
this Agreement terminates pursuant to Section 10.1, then Buyer must deliver to
Seller copies of all third party reports, investigations, and studies pertaining
to the Real Property, other than economic analysis (collectively, the “Reports”
and, individually, a “Report”) prepared for Buyer in connection with its due
diligence review of the Property. The Reports shall be delivered to Seller
without any representation or warranty as to the completeness or accuracy of the
Reports or any other matter relating thereto, and Seller shall have no right to
rely on any Report without the written consent of the party preparing same.
Buyer’s obligations under this Section 4.4 shall survive the termination of this
Agreement.

4.5 Intentionally Deleted.

4.6 Proprietary Information; Confidentiality. Buyer acknowledges that the
Property Documents are proprietary and confidential and will be delivered to
Buyer or made available for Buyer’s review solely to assist Buyer in determining
the feasibility of purchasing the Property. Buyer shall not use the Property
Documents for any purpose other than as set forth in the preceding sentence.
Buyer shall not release this information to any third parties (other than its
attorneys, accountants, engineers, architects and environmental consultants)
without Seller’s express written consent unless legally compelled. In permitting
Buyer to review the Property Documents or any other information, Seller has not
waived any privilege or claim of confidentiality with respect thereto, and no
third party benefits or relationships of any kind, either express or implied,
have been offered, intended or created.

 

-8-



--------------------------------------------------------------------------------

4.7 No Representation or Warranty by Seller. Buyer acknowledges that, except as
expressly set forth in this Agreement, Seller has not made any warranty or
representation regarding the truth, accuracy or completeness of the Property
Documents or the source(s) thereof. Buyer further acknowledges that some if not
all of the Property Documents were prepared by third parties other than Seller.
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of the Property Documents and is providing the Property
Documents or making the same available for Buyer’s review solely as an
accommodation to Buyer.

4.8 Buyer’s Responsibilities. In conducting any inspections, investigations or
tests of the Property and/or Property Documents, Buyer and its agents and
representatives shall: (i) not unreasonably disturb Seller or its employees or
unreasonably interfere with their use of the Property; (ii) not unreasonably
interfere with the operation and maintenance of the Property; (iii) not damage
any part of the Property or any personal property owned or held by Seller or its
employees or any third party; (iv) not injure or otherwise cause bodily harm to
Seller, or its agents, guests, invitees, contractors and employees; (v) comply
with all applicable laws; (vi) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (vii) not
permit any liens to attach to the Property by reason of the exercise of its
rights hereunder; (viii) repair any damage to the Real Property resulting
directly or indirectly from any such inspection or tests reasonable wear and
tear excluded; and (ix) not reveal or disclose prior to Closing any information
obtained by Buyer prior to Closing concerning the Property and the Property
Documents except as set forth in Section 4.6 above, or except as may be
otherwise required by law.

4.9 Buyer’s Agreement to Indemnify. Buyer indemnifies and holds Seller harmless
from and against any and all liens, claims, causes of action, damages,
liabilities and expenses (including reasonable attorneys’ fees) arising out of
Buyer’s negligence or willful misconduct or that of its employees, agents,
consultants or contractors in performing its inspections or tests of the
Property or any violation of the provisions of Sections 4.2, 4.6 and 4.8;
provided, however, the indemnity shall not extend to protect Seller from any
pre-existing liabilities for matters merely discovered by Buyer (e.g., latent
environmental contamination) so long as Buyer’s actions do not aggravate any
pre-existing liability of Seller. Buyer’s obligations under this Section 4.9
shall survive the termination of this Agreement and shall survive the Closing.

4.10 Intentionally Deleted.

4.11 Governmental Approvals. The obligation of Buyer to close the transaction
contemplated by this Agreement is subject to the satisfaction of the following
conditions, at Buyer’s sole and absolute discretion, with respect to the
Property:

4.11.1 During the Governmental Approvals Period, as it may be extended pursuant
to Section 1.1.12, Buyer shall (a) obtain approval from Buyer’s Capital
Expenditure Committee for the transaction contemplated by this Agreement; and
(b) obtain the valid, effective, unconditional, and final enactment or issuance
of the approval by or from the City of Grandville and other appropriate
government agencies of (i) an ordinance zoning the Property, including all
necessary variations, special use permits, site plan approvals, sign approvals
and/or governmental approvals deemed necessary by Buyer in its sole and absolute
discretion for the

 

-9-



--------------------------------------------------------------------------------

development of the Real Property; (ii) final plat or subdivision approval, final
site plan and engineering approval for the Property (in form and substance
satisfactory to Buyer in its sole and absolute discretion); and (iii) final
environmental approvals or permits (collectively referred to as the
“Governmental Approvals”). For purposes of this Agreement, special use permits,
variances, platting and subdivision and other forms of governmental and
quasi-governmental approvals shall be deemed to have been obtained when the same
are issued and outstanding without being subject to conditions (unless approved
in writing by Buyer) and the time periods for appeal of the same have expired
without contest.

4.11.2 Intentionally Deleted.

4.11.3 Seller shall reasonably cooperate with and assist Buyer in obtaining the
Governmental Approvals, and, without limiting the foregoing, shall provide
consents, attend hearings or meetings, and execute applications, petitions and
such other instruments as Buyer may reasonably request in connection with the
Governmental Approvals; provided that such Governmental Approvals shall not take
effect until and unless Buyer has closed on the purchase of the Property.
Notwithstanding anything to the contrary contained herein, in connection with
Buyer’s efforts to obtain any Governmental Approvals or otherwise, Seller shall
not be required to incur any expense or any other liabilities and Buyer shall
indemnify Seller from and against any such liabilities, which obligations of
Buyer shall survive the Closing or the termination of this Agreement.

4.12 Governmental Approvals Termination Right. Notwithstanding anything to the
contrary in this Agreement, on the first calendar day after the Initial
Governmental Approvals Period or each Extension Period, as the case may be, this
Agreement shall automatically terminate unless Buyer has previously provided
written notice to Escrow Agent and Seller of Buyer’s intent to continue this
Agreement (each, an “Extension Period Continuation Notice”). If Buyer delivers
such Extension Period Continuation Notice, this Agreement shall continue in full
force and effect. On the first calendar day after the Governmental Approvals
Period, this Agreement shall automatically terminate unless Buyer has previously
provided written notice to Escrow Agent and Seller of Buyer’s intent to continue
this Agreement (the “Governmental Approvals Continuation Notice”). If Buyer
timely delivers a Governmental Approvals Continuation Notice, this Agreement
shall continue in full force and effect and Buyer shall be deemed to have waived
its right to terminate this Agreement pursuant to this Section 4.12; provided,
however, Seller shall not take or authorize, directly or indirectly, any action
that modifies or changes in any material respect the circumstances upon which
the conditions set forth in this Section 4.12 were deemed satisfied or waived by
Buyer.

ARTICLE 5

TITLE AND SURVEY

5.1 Title Report. On or prior to Title Commitment Delivery Date, Seller shall
deliver or instruct the Title Company to deliver to Buyer: (i) a current
commitment for a standard coverage ALTA owner’s policy on the Title Company’s
ALTA Form B-1970-revised 10/17/70 (the “Title Commitment”) issued by the Title
Company, and (ii) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Real Property (“Title Documents”).

 

-10-



--------------------------------------------------------------------------------

5.2 New or Updated Survey. Seller has heretofore delivered to Buyer as part of
the Property Documents the existing ALTA/ASCM Land Title Survey of the Real
Property prepared by Exxel Engineering Inc. (revised October 20, 2005). Buyer
may elect to obtain a new survey or revise, modify, or re-certify an existing
survey (“Survey”) as necessary in order for the Title Company to delete the
survey exception from the Title Policy or to otherwise satisfy Buyer’s
objectives.

5.3 Title Review. During the Title and Survey Review Period, Buyer shall review
title to the Real Property as disclosed by the Title Commitment and the Survey.
All matters shown in the Title Commitment, the Title Documents and the Survey
(if any) which are not objected to by Buyer by delivery of written notice
thereof (“Buyer’s Title Objection Notice”) to Seller on or before the end of the
Title and Survey Review Period shall be conclusively deemed to be accepted by
Buyer. If Buyer timely delivers to Seller Buyer’s Title Objection Notice prior
to the end of the Title and Survey Review Period specifying Buyer’s objection to
any title exception pertaining to the Property shown in the Title Commitment,
the Title Documents or the Survey (if any) (each a “Title Objection” and
collectively the “Title Objections”), Seller may, but shall not be obligated to,
eliminate or cure (by title endorsement from the Title Company or otherwise)
some or all of such Title Objections; provided, however, if Seller is able and
willing to eliminate or cure some or all of such Title Objections, Seller shall
notify Buyer in writing within ten (10) days after the end of the Title and
Survey Review Period (“Seller’s Notice Period”) of those Title Objections Seller
intends to eliminate or cure (said notice hereinafter called “Seller’s Title
Notice”) and in which case the elimination or curing by Seller of the Title
Objections specified by Seller for cure or elimination in Seller’s Title Notice
shall be completed on or before the Closing Date. If Seller does not deliver
Seller’s Title Notice to Buyer within Seller’s Notice Period, Buyer is deemed to
be notified that Seller is unable or unwilling to eliminate or cure the Title
Objections. On the twentieth (20th) calendar day after the earlier of: (a) the
lapse of the Seller’s Notice Period; or (b) Buyer’s receipt of Seller’s Title
Notice, this Agreement shall automatically terminate (in which case the Earnest
Money will be returned to Buyer), unless Buyer has previously provided written
notice to Escrow Agent and Seller of Buyer’s intent to continue this Agreement
(the “Title Continuation Notice”). If Buyer delivers such Title Continuation
Notice, this Agreement shall continue in full force and effect and Buyer shall
be deemed to have waived its right to terminate this Agreement pursuant to this
Section 5.3; provided, however, Seller hall not take or authorize, directly or
indirectly, any action that modifies or changes in any material respect the
circumstances upon which the conditions set forth in this Section 5.3 were
deemed satisfied or waived by Buyer. Notwithstanding the foregoing provisions of
this Section 5.3 to the contrary, Buyer and Seller acknowledge that although
Seller has no obligation (unless specifically set forth in Seller’s Title
Notice) to cure any title matters, subject to Buyer’s full performance under
this Agreement, Seller agrees to deliver title to the Real Property at Closing
free and clear of liens of the deeds of trust and/or mortgages created by, under
or through Seller, which liens Seller shall cause to be released at or prior to
Closing (with Seller having the right to apply the Purchase Price or a portion
thereof for such purpose), and Seller further agrees to remove any title
exceptions or encumbrances to title which are voluntarily created by, under or
through Seller after the Effective Date without Buyer’s consent in its sole and
absolute discretion.

 

-11-



--------------------------------------------------------------------------------

5.4 Permitted Exceptions. The term “Permitted Exceptions” shall mean: the
specific exceptions listed in the Title Commitment that the Title Company has
not agreed to remove from the Title Commitment as of the end of the Inspection
Period and that Seller is not required to remove as provided in Section 5.3
above; matters created by, through or under Buyer; items shown on the Survey
which have not been removed as of the end of the Inspection Period; and real
estate taxes not yet due and payable.

5.5 Delivery of Title Policy at Closing. In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Buyer, an ALTA standard coverage owner’s title policy in accordance with the
Title Commitment approved by Buyer pursuant to Section 5.3 above, insuring
Buyer’s title to the Real Property in the amount of the Purchase Price, with
extended coverage over the standard exceptions from coverage contained in such
policy, together with standard endorsements for deletion of creditor’s rights
and arbitration provisions of said policy, access and, if applicable,
contiguity, but subject only to the Permitted Exceptions (the “Title Policy”),
Buyer shall have the right to terminate this Agreement, in which case the
Earnest Money shall be immediately returned to Buyer and the parties hereto
shall have no further rights or obligations, other than those that by their
terms survive the termination of this Agreement.

ARTICLE 6

OPERATIONS AND RISK OF LOSS

6.1 Ongoing Operations. From the Effective Date through Closing:

6.1.1 Operation of Property. Seller shall continue to operate the Property in
accordance with its current practices, except that Seller shall have the right
to remove Excluded Property from the Real Property in accordance with
Section 2.2 and, prior to the Closing, Seller may relocate its business to other
property and cease operations at the Real Property.

6.1.2 New Service Contracts. Seller will not enter into any service contract
that will be an obligation affecting the Property subsequent to the Closing,
except service contracts entered into in the ordinary course of business that
are terminable without cause and without the payment of any termination penalty
on not more than thirty (30) days’ prior notice.

6.1.3 Maintenance of Improvements. Subject to Sections 2.1.3, 6.1.1 and 6.2,
Seller shall maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.

6.2 Condemnation. If proceedings in eminent domain are instituted with respect
to the Property or any material portion thereof, then Buyer may, at its option,
by written notice to Seller given within twenty (20) days after Seller notifies
Buyer in writing of such proceedings (and if necessary the Closing Date shall be
automatically extended to give Buyer the full twenty (20)-day period to make
such election), either: (i) terminate this Agreement, in which case the Earnest
Money shall be returned to Buyer and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this

 

-12-



--------------------------------------------------------------------------------

Agreement, or (ii) proceed under this Agreement. If the Agreement is not
terminated pursuant to the preceding sentence, the Purchase Price shall not be
affected, it being agreed that if the award is paid prior to Closing, such
amount shall be held in escrow and delivered to Buyer at Closing, and if the
award has not been paid before Closing, then at Closing Seller shall assign to
Buyer all of its right, title and interest with respect to such award and shall
further execute any other instrument reasonably requested by Buyer to assure
that such award is paid to Buyer. If Buyer does not terminate this Agreement,
Seller shall not agree to or accept any compromise or condemnation award without
obtaining Buyer’s prior written approval in Buyer’s reasonable discretion. If
Buyer does not give Seller written notice of its election within the time
required above, then Buyer shall be deemed to have elected option (i) above.
Notwithstanding anything to the contrary, Buyer has been advised of the pending
condemnation proceedings disclosed on Schedule 6.2 hereto (the “Pending
Condemnation Case”). Buyer acknowledges that with respect to the Pending
Condemnation Case that: (a) Buyer may not terminate this Agreement pursuant to
this Section 6 because of the Pending Condemnation Case, (b) Buyer will not
receive any award paid with respect to the Pending Condemnation Case whether
paid to Seller before or after the Closing Date, or (c) Buyer will not have any
right of approval with respect to any compromise or award with respect to the
Pending Condemnation Case.

ARTICLE 7

CLOSING

7.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date at the offices of Escrow Agent (or such other
location as may be mutually agreed upon by Seller and Buyer). Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Buyer and Seller. Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct Escrow Agent to immediately
record and deliver the closing documents to the appropriate parties and make
disbursements according to the closing statements executed by Seller and Buyer.

7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Buyer, on the other hand, to consummate the transactions contemplated hereunder
are conditioned upon the following:

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all respects as of the
date of this Agreement and the Closing Date;

7.2.2 Delivery. As of the Closing Date, the other party shall have tendered all
deliveries to be made at Closing; and

7.2.3 Actions, Suits, etc. There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, general assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, actually filed against the other party that would (i) prevent such
party from performing its obligations under this Agreement, or (ii) except for
any matters disclosed to Buyer in the Property Documents, materially and
adversely affect the value of the Property.

 

-13-



--------------------------------------------------------------------------------

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), such party may,
in its sole discretion, terminate this Agreement by delivering written notice to
the other party on or before the Closing Date, or elect to close notwithstanding
the non-satisfaction of such condition, in which event such party shall be
deemed to have waived any such condition. In the event such party elects to
close, notwithstanding the non-satisfaction of such condition, said party shall
be deemed to have waived said condition, and there shall be no liability on the
part of any other party hereto for breaches of representations and warranties of
which the party electing to close had actual knowledge at the Closing.

7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date, Seller
shall deliver in escrow to Escrow Agent the following:

7.3.1 Deed. A covenant deed in the form of Exhibit B attached hereto (the
“Deed”) executed and acknowledged by Seller, conveying to Buyer Seller’s
interest in the Real Property;

7.3.2 Representations and Warranties deemed Remade as of Closing; Certificate.
Seller shall execute and deliver to Buyer at Closing a written certification to
Buyer disclosing, where applicable, the extent to which Seller cannot remake the
representations and warranties contained in Section 9.1 as of the Closing Date
(the “Certificate”). Upon delivery to Buyer, the Certificate shall be deemed to
constitute a part of this Agreement;

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.3.4 Non-Foreign Certificate. An affidavit as required by the Foreign Investors
Real Property Tax Act, as amended, in the form of Exhibit D attached hereto,
executed by Seller;

7.3.5 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller as
reasonably required by the underwriter for the Title Policy; and

7.3.6 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

7.4 Buyer’s Deliveries in Escrow. As of or prior to the Closing Date, Buyer
shall deliver in escrow to Escrow Agent the following:

7.4.1 Intentionally Deleted.

 

-14-



--------------------------------------------------------------------------------

7.4.2 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Buyer by applicable state and local law in connection with the conveyance of
Real Property;

7.4.3 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Buyer or result in any new or additional obligation, covenant,
representation or warranty of Buyer under this Agreement beyond those expressly
set forth in this Agreement).

7.5 Closing Statements. As of or prior to the Closing Date, Seller and Buyer
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form required by Escrow Agent.

7.6 Purchase Price. Prior to or at the time of the Closing on the Closing Date,
Buyer shall deliver to Escrow Agent the Purchase Price, less the Earnest Money,
plus or minus applicable prorations, in immediate, same-day U.S. federal funds
wired for credit into Escrow Agent’s escrow account, which funds must be
delivered in a manner to permit Escrow Agent to deliver good funds to Seller or
its designee(s) on the Closing Date (and, if requested by Seller, by wire
transfer); in the event that Escrow Agent is unable to deliver good funds to
Seller or its designee(s) on the Closing Date, then the closing statements and
related prorations will be revised as necessary.

7.7 Possession. Seller shall deliver possession of the Real Property to Buyer at
the Closing.

7.8 Delivery of Books and Records. Prior to or at the time of the Closing,
Seller shall deliver the following to Buyer to the extent in Seller’s
possession: maintenance records and warranties; plans and specifications;
licenses, permits and certificates of occupancy; and keys.

ARTICLE 8

PRORATIONS; DEPOSITS; COMMISSIONS

8.1 Prorations.

8.1.1 Taxes. At Closing, real estate taxes for the Real Property shall be
prorated between Seller and Buyer as follows:

Each party shall pay it pro rata share of real estate taxes as of the Closing
Date based on the fiscal years covered by and identified on any Summer and
Winter Tax Statement which includes a fiscal year in which the Closing Date
occurs, with each party’s share equal to the number of days in the respective
fiscal years identified that such party owned the Property, divided by the total
number of days in the respective fiscal years identified. Assuming, by way of
example only, a Closing Date on October 1, 2007, the applicable Tax Statements
to be prorated on the Closing Date would be the 2006 Summer tax statement, the
2006 Winter tax statement, the 2007 Summer tax statement and the 2007 Winter tax
statement as shown on Exhibit E attached hereto.

 

-15-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Real Property is vacant on the Closing
Date, or if the building improvements located on the Real Property on the
Closing Date will be razed in connection with Buyer’s proposed development of
the Real Property, then Seller’s share of real estate taxes based on the
respective fiscal years identified shall include all taxes based on the
respective fiscal years identified which are applicable to building improvements
included in the tax bill, and Seller shall pay any future taxes which are
applicable to such building improvements following the Closing; such obligations
shall survive Closing.

Except as expressly set forth below, all pending and certified special
assessments or fees, including interest or penalties due thereon, which are a
lien or charge against the Property on the Closing Date, whether due in total or
in part, shall be charged to Seller and shall be paid in full by the Escrow
Agent concurrently with the recording of the Deed. Seller has advised Buyer that
the City of Grandville is contemplating the reconstruction of 44th Street at the
Ivanrest Avenue intersection adjacent to the Real Property in order to improve
the flow of traffic (the “Road Improvement Project”), and that in connection
therewith the City of Grandville may impose a special assessment or fee, which
may become a lien or charge against the Property, in order to pay for a portion
of the cost of the Road Improvement Project. Notwithstanding anything to the
contrary contained herein, in the event Seller sells the Property to Buyer or
its assignee or designee as contemplated by this Agreement, Buyer shall be
solely responsible for the payment of any special assessment or fee imposed on
or with respect to the Property in connection with the Road Improvement Project,
regardless of when such special assessment or fee is levied and payable and
whether it is payable in whole or in part prior to, at or after Closing; and,
the lien of such special assessment or fee shall be a Permitted Exception.

If the actual amount of applicable real estate taxes is not available as of the
Closing Date, then a proration shall be made based on the best estimate, it
being understood that adjustments shall be made when the actual amount becomes
known; such obligations shall survive Closing.

8.1.2 Utilities. Buyer shall take all steps necessary to effectuate the transfer
of all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies. Seller shall endeavor to have all utility
meters read as of the Closing Date. Seller shall be entitled to recover any and
all deposits held by any utility company as of the Closing Date.

8.2 Closing Costs. Closing costs shall be allocated between Seller and Buyer in
accordance with Section 1.2.

8.3 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Buyer and Seller agree to

 

-16-



--------------------------------------------------------------------------------

allocate such items on a fair and equitable basis as soon as such bills are
available, final adjustment to be made as soon as reasonably possible after the
Closing. Payments in connection with the final adjustment shall be due within
thirty (30) days of written notice. All such rights and obligations shall
survive the Closing.

8.4 Commissions. Seller and Buyer each represent and warrant to the other that
no real estate brokerage commission is payable to any person or entity in
connection with the transaction contemplated hereby, other than to Urban
Properties, Inc. (“Broker”), being Buyer’s broker. Upon the closing of the
transaction contemplated by this Agreement, Seller agrees to pay a brokerage
commission to Broker pursuant to the terms of a separate commission agreement
entered into by Seller and Broker. Seller and Buyer each agrees to and does
hereby indemnify and hold the other harmless against the payment of any
commission to any person or entity claiming by, through or under either of the
Seller or Buyer, as applicable, other than Broker. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that:

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that is binding on Seller which is in conflict
with this Agreement. To Seller’s knowledge, except for the Pending Condemnation
Case, there is no action or proceeding pending or threatened against Seller or
the Property which challenges or impairs Seller’s ability to execute or perform
its obligations under this Agreement.

9.1.3 Intentionally Deleted.

9.1.4 Notices from Governmental Authorities. To Seller’s knowledge, except as
otherwise described in the Property Documents, Seller has not received from any
governmental authority written notice of any material violation of any laws
applicable (or alleged to be applicable) to the Real Property, or any part
thereof, that has not been corrected.

9.1.5 Environmental Matters. To Seller’s knowledge, except as disclosed in the
Property Documents, the Real Property is free of any Hazardous Materials that
would trigger response or remedial action under any applicable environmental
laws. To Seller’s knowledge, Seller’s activities on the Real Property and those
of its tenants, subtenants and licensees, if any, comply with all applicable
environmental laws.

 

-17-



--------------------------------------------------------------------------------

9.1.6 Storage Tanks. There are not now, nor to Seller’s knowledge, have there
ever been, any above-ground or underground storage tanks located in, on or under
the Land, except as disclosed in the Property Documents. To Seller’s knowledge,
storage tanks removed from the Land at a time during which Seller had any
interest in the Land, and all contaminated soil in connection with said tanks,
if any, were removed in accordance with applicable environmental laws except as
may be disclosed by the Property Documents.

9.1.7 Creditors. Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

9.1.8 Litigation or Administrative Proceeding. Except for the Pending
Condemnation Case, Seller has not received any notice nor to Seller’s knowledge
is there any litigation or administrative proceeding pending or threatened
(including the expiration of any appeal period with respect thereto) relating to
the Property or its use which may adversely affect the validity of any license,
permit or other governmental determination or authorization necessary to
development and operation of the Property.

9.1.9 Taking. Except for the Pending Condemnation Case, Seller has not received
any notice, nor to Seller’s knowledge is there any pending action to take all or
any portion of the Real Property, nor has Seller agreed or committed to dedicate
any part of the Real Property.

9.1.10 Taxes. To Seller’s knowledge, the Real Property has not been classified
under any designation authorized by law to obtain a special low ad valorem tax
rate or receive either an abatement or deferment of ad valorem taxes which, in
such case, will result in additional, catch-up ad valorem taxes in the future in
order to recover the amounts previously abated or deferred. To the Seller’s
knowledge, there are no minimum value, minimum tax or other agreements with
respect to the Real Property which would restrict Buyer’s right to contest the
value or taxes attributable to the Real Property. The Real Property is not
subject to any special assessments, an assessment district or any other
governmental or quasi-governmental financing for the payment of any on or
off-site improvements.

9.1.11 Anti-Terrorism Representation. Neither Seller nor any of its affiliates
or constituents nor, to the best of Seller’s knowledge, any brokers or other
agents of same, have engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B,

 

-18-



--------------------------------------------------------------------------------

Chapter V, as amended) or any enabling legislation or executive order relating
thereto, or (ii) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (“Anti-Terrorism Order”) or on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time. Neither Seller nor any of
its affiliates or constituents nor, to the best of Seller’s knowledge, any
brokers or other agents of same, (i) are or will be conducting any business or
engaging in any transaction with any person appearing on the U.S. Treasury
Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in section 1 of the
Anti-Terrorism Order, and to the best of Seller’s knowledge neither Seller nor
any of its affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. If at any time this representation becomes
false then it shall be considered a default under this Agreement and Buyer shall
have the right to exercise all of the remedies set forth in this Agreement in
the event of a default or to terminate this Agreement immediately.

9.2 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that:

9.2.1 Organization and Authority. Buyer has been duly organized and is validly
existing as a corporation in good standing in the state in which it was formed
and is qualified to do business in the state in which the Real Property is
located. Buyer has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Buyer at the Closing will be, authorized
and properly executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of Buyer, enforceable in accordance with their
terms.

9.2.2 Conflicts and Pending Action. There is no agreement to which Buyer is a
party or to Buyer’s knowledge binding on Buyer which is in conflict with this
Agreement. There is no action or proceeding pending or, to Buyer’s knowledge,
threatened against Buyer which challenges or impairs Buyer’s ability to execute
or perform its obligations under this Agreement.

9.2.3 Anti-Terrorism Representation. Neither Buyer nor any of its affiliates or
constituents nor, to the best of Buyer’s knowledge, any brokers or other agents
of same, have engaged in any dealings or transactions, directly or indirectly,
(i) in contravention of any U.S., international or other money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in

 

-19-



--------------------------------------------------------------------------------

contravention of Executive Order No. 13224 dated September 24, 2001 issued by
the President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), as may be amended or supplemented from time to time (“Anti-Terrorism
Order”) or on behalf of terrorists or terrorist organizations, including those
persons or entities that are included on any relevant lists maintained by the
United Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Buyer nor any of its affiliates or constituents nor, to the best of Buyer’s
knowledge, any brokers or other agents of same, (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department’s Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in section 1 of the
Anti-Terrorism Order, and to the best of Buyer’s knowledge neither Buyer nor any
of its affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. If at any time this representation becomes
false then it shall be considered a default under this Agreement and Seller
shall have the right to exercise all of the remedies set forth in this Agreement
in the event of a default or to terminate this Agreement immediately.

9.3 Seller’s Covenants. Seller covenants and agrees as follows:

9.3.1 Seller shall not take or authorize, directly or indirectly, any action
(a) which materially modifies or alters the accuracy of any of the statements
above at Section 9.1, or (b) which would prevent Seller from representing and
warranting as to the truth and accuracy of said statements as of the Closing
Date.

9.3.2 Seller shall deliver the Property to Buyer on the Closing Date free and
clear of any and all personal property, Excluded Property, and waste and debris
of any and all kinds.

9.3.3 On the Closing Date, the Real Property will not be subject to any
mechanics’ liens, nor will there be any third parties in or entitled to
possession or use of the Real Property. On the Closing Date, there will not be
any management agreements, maintenance or service contracts, non-governmental
use restrictions or other agreements relating to the Real Property which are
unrecorded and which would be binding on the Real Property or the Buyer.

9.4 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of one (1) year (the “Survival Period”). Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual present and
conscious awareness or knowledge of Jeffrey Smolinski, Vice President Operations
for Seller (“Seller’s Employee”), without any duty of inquiry or investigation;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Seller’s Employee or any other officer or
employee of Seller, on account of any breach of any representation or warranty
made by Seller herein. Said terms do not include constructive knowledge, imputed
knowledge, or knowledge Seller or such persons do not have but could have

 

-20-



--------------------------------------------------------------------------------

obtained through further investigation or inquiry. Terms such as “to Buyer’s
knowledge,” “to the best of Buyer’s knowledge” or like phrases mean the actual
present and conscious awareness or knowledge of Greg Tilsch, Regional Real
Estate Manager for Buyer (“Buyer’s Employee”); provided that so qualifying
Buyer’s knowledge shall in no event give rise to any personal liability on the
part of Buyer’s Employee or any other officer or employee of Buyer, on account
of any breach of any representation or warranty made by Buyer herein. Said terms
do not include constructive knowledge, imputed knowledge or knowledge Buyer or
such persons do not have but could have obtained through further investigation
or inquiry. No broker, agent, or party other than Seller is authorized to make
any representation or warranty for or on behalf of Seller. Each party shall have
the right to bring an action against the other on the breach of a representation
or warranty hereunder, but only on the following conditions: (i) the party
bringing the action for breach first learns of the breach after Closing and
files such action within the Survival Period; and (ii) neither party shall have
the right to bring a cause of action for a breach of a representation or
warranty unless the damage to such party on account of such breach (individually
or when combined with damages from other breaches) equals or exceeds $100,000.
Neither party shall have any liability after Closing for the breach of a
representation or warranty hereunder of which the other party hereto had
knowledge as of Closing. The provisions of this Section 9.3 shall survive the
Closing. Any breach of a representation or warranty that occurs prior to Closing
shall be governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

10.1 Seller’s Remedies. If this transaction fails to close as a result of a
material default by Buyer with respect to any of the terms of this Agreement, or
if prior to Closing any one or more of Buyer’s representation or warranties are
breached in any material respect, and such material default continues for a
period of ten (10) days after Seller notifies Buyer in writing of such event,
Seller shall be entitled, as its sole remedy (except as provided in Sections
4.9, 8.4, 10.3 and 10.4 hereof), to terminate this Agreement and recover the
Earnest Money as liquidated damages and not as penalty, in full satisfaction of
claims against Buyer hereunder. Seller and Buyer agree that Seller’s damages
resulting from Buyer’s default are difficult, if not impossible, to determine
and the Earnest Money is a fair estimate of those damages which has been agreed
to in an effort to cause the amount of such damages to be certain. The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty, but is intended to constitute liquidated damages to
Seller. Notwithstanding anything in this Section 10.1 to the contrary, in the
event of Buyer’s material default, Seller shall have all remedies available at
law or in equity in the event Buyer or any party related to or affiliated with
Buyer is asserting any claims or right to the property that would otherwise
delay or prevent Seller from having clear, indefeasible and marketable title to
the Property. If Closing is consummated, Seller shall have all remedies
available at law or in equity in the event Buyer fails to perform any obligation
of Buyer under this Agreement.

10.2 Buyer’s Remedies. If this transaction fails to close as a result of a
material default by Seller with respect to any of the terms of this Agreement,
or if prior to Closing any one or more of Seller’s representations or warranties
are breached in any material respect, and such material default continues for a
period of ten (10) days after Buyer notifies Seller in writing of

 

-21-



--------------------------------------------------------------------------------

such event, Buyer shall elect, as its sole remedy, either to (i) terminate this
Agreement by giving Seller timely written notice of such election prior to or at
Closing and recover the Earnest Money, (ii) enforce specific performance, or
(iii) waive said failure or breach and proceed to Closing. Notwithstanding
anything herein to the contrary, Buyer shall be deemed to have elected to
terminate this Agreement if Buyer fails to deliver to Seller written notice of
its intent to file a claim or assert a cause of action for specific performance
against Seller on or before ten (10) business days following the scheduled
Closing Date or, having given such notice, fails to file a lawsuit asserting
such claim or cause of action with a court of appropriate jurisdiction within
thirty (30) days following the scheduled Closing Date. Buyer’s remedies under
this Article 10 shall be limited to those described in this Section 10.2,
Section 10.3 and Section 10.4 hereof.

10.3 Attorneys’ Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys’ fees, incurred in connection
with such transaction.

10.4 Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

ARTICLE 11

DISCLAIMERS; RELEASE AND INDEMNITY

11.1 Disclaimers By Seller. Except as expressly set forth in this Agreement, it
is understood and agreed that Seller has not at any time made and is not now
making, and it specifically disclaims, any warranties or representations of any
kind or character, express or implied, with respect to the Property, including,
but not limited to, warranties or representations, as to (i) matters of title,
(ii) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (iii) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (iv) whether,
and to the extent to which the Property or any portion thereof is affected by
any stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (v) drainage, (vi) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (vii) the presence of endangered species or any
environmentally sensitive or protected areas, (viii) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(ix) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (x) usages of
adjoining property, (xi) access to the Property or any portion thereof,
(xii) the value, compliance with the plans and specifications, size, location,
age, use, design, quality, description, suitability, structural integrity,
operation, title to, or physical or financial condition of the Property or any
portion thereof, or any income, expenses, charges, liens, encumbrances, rights
or claims on or affecting or pertaining to

 

-22-



--------------------------------------------------------------------------------

the Property or any part thereof, (xiii) the condition or use of the Property or
compliance of the Property with any or all past, present or future federal,
state or local ordinances, rules, regulations or laws, building, fire or zoning
ordinances, codes or other similar laws, (xiv) the existence or non-existence of
underground storage tanks, surface impoundments, or landfills, (xv) the
merchantability of the Property or fitness of the Property for any particular
purpose, (xvi) the truth, accuracy or completeness of the Property Documents,
(xvii) tax consequences, or (xviii) any other matter or thing with respect to
the Property.

11.2 Sale “As Is, Where Is.” Buyer acknowledges and agrees that upon Closing,
Seller shall sell and convey to Buyer and Buyer shall accept the Property “AS
IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly provided
otherwise in this Agreement and any document executed by Seller and delivered to
Buyer at Closing. Except as expressly set forth in this Agreement, Buyer has not
relied and will not rely on, and Seller has not made and is not liable for or
bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
real estate broker, agent or third party representing or purporting to represent
Seller, to whomever made or given, directly or indirectly, orally or in writing.
Buyer represents that it is a knowledgeable, experienced and sophisticated
purchaser of real estate and that, except as expressly set forth in this
Agreement, it is relying solely on its own expertise and that of Buyer’s
consultants in purchasing the Property. By failing to terminate this Agreement
prior to the expiration of the Inspection Period, Buyer acknowledges that Seller
has afforded Buyer a full opportunity to conduct such investigations of the
Property as Buyer deemed necessary to satisfy itself as to the condition of the
Property and the existence or non-existence or curative action to be taken with
respect to any Hazardous Materials on or discharged from the Property, and will
rely solely upon same and not upon any information provided by or on behalf of
Seller or its agents or employees with respect thereto, other than such
representations, warranties and covenants of Seller as are expressly set forth
in this Agreement.

11.3 Intentionally Deleted.

11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous Materials”
means “Hazardous Material,” “Hazardous Substance,” “Pollutant or Contaminant,”
and “Petroleum” and “Natural Gas Liquids,” as those terms are defined or used in
Section 101 of CERCLA, and any other substances regulated because of their
effect or potential effect on public health and the environment, including,
without limitation, PCBs, lead paint, asbestos, urea formaldehyde, radioactive
materials, putrescible, and infectious materials.

11.5 Intentionally Deleted.

11.6 Limitation of Liability. BUYER ACKNOWLEDGES AND AGREES THAT IN NO EVENT
SHALL ANY OF THE SELLER’S DIRECT OR INDIRECT MEMBERS, PARTNERS, SHAREHOLDERS,
OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE, MEMBER, PARTNER OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE.

 

-23-



--------------------------------------------------------------------------------

11.7 Cost of Environmental Remediation. If during the Inspection Period Buyer
discovers the presence of any Hazardous Materials on or discharged from the
Property in violation of any applicable environmental laws, rules, or
regulations, and Buyer so notifies Seller thereof, then Seller shall be solely
responsible for the cost of cleaning up or otherwise remediating such Hazardous
Materials on or discharged from the Property (the “Remediation Work”); provided,
however, the maximum cost to Seller of the Remediation Work shall not exceed One
Hundred Thousand and No/100 Dollars ($100,000.00) (except as expressly provided
below) (the “Remediation Limit”). Buyer shall promptly deliver to Seller all
environmental assessments, studies and other information regarding the presence
of such Hazardous Materials affecting the Property. Upon the delivery of the Due
Diligence Continuation Notice from Buyer to Seller, if any, Seller and Buyer,
each acting in good faith, shall discuss the nature and extent of the
Remediation Work, if any, and shall jointly select a qualified environmental
engineering firm to prepare a written remediation plan mutually acceptable to
Seller and Buyer (the “Approved Remediation Plan”). Notwithstanding anything to
the contrary in this Agreement, including but not limited to the provisions of
Article 3 and Article 4, if Buyer and Seller are unable to approve the Approved
Remediation Plan in writing on or before the date that is thirty (30) days after
the delivery of the Due Diligence Continuation Notice (the “Remediation
Termination Date”), this Agreement shall automatically terminate, the Earnest
Money shall be returned to Buyer and both parties shall be released from all
duties and obligations under this Agreement, except as otherwise expressly
provided in this Agreement. Notwithstanding the foregoing, if within fifteen
(15) days of the Remediation Termination Date Seller notifies Buyer that Seller
agrees to pay Buyer’s share of the cost of the Remediation Work contemplated by
the Approved Remediation Plan, then Buyer’s election, if any, to terminate this
Agreement pursuant to this Section 11.7 shall be deemed revoked and of no
further force and effect. Upon the mutual agreement by Seller and Buyer of the
Approved Remediation Plan, Buyer and Seller shall promptly authorize the
commencement of the Remediation Work. On the Closing Date, Buyer shall pay to
Seller the cost of the Remediation Work in excess of the Remediation Limit (or a
reduced amount as expressly contemplated above). Seller acknowledges and agrees
that under no circumstances shall Buyer be responsible for any costs whatsoever
involved with the Remediation Work unless Closing occurs on the Closing Date.
Approval of the Approved Remediation Plan by Buyer and/or its consultant shall
not constitute assumption of responsibility by Buyer for the accuracy,
sufficiency or propriety thereof, nor shall such approval constitute a
representation or warranty by Buyer that the same complies with requirements of
any governmental agency having jurisdiction thereover.

11.8 Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing and not merge with the provisions of any closing documents.

Buyer acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Buyer for the Purchase Price without the
disclaimers and other agreements set forth above.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.1 Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the permitted successors and assigns of the parties hereto.
Without limitation of the foregoing, (i)Seller may assign all, but not less than
all, of its rights and obligations under this Agreement to an entity affiliated
with or controlled by Seller, and (ii) Buyer may assign all, but not less than
all, of its rights and obligations under this Agreement to an entity affiliated
with or controlled by Buyer. Notwithstanding anything herein to the contrary, an
assignment by Seller or Buyer as referred to the preceding sentence shall not
release the assigning party of any of its obligations under this Agreement. The
party seeking to assign its interest under this Agreement shall promptly provide
written notice of the assignment to the other party hereto.

12.2 Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

12.3 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.

12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

12.5 Survival. The provisions of this Agreement that contemplate performance
after the Closing and the obligations of the parties not fully performed at the
Closing shall survive the Closing and shall not be deemed to be merged into or
waived by the instruments of Closing.

12.6 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

12.7 Time. Time is of the essence in the performance of this Agreement.

12.8 Intentionally Deleted.

12.9 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Section 1.3.
Any such notices shall, unless otherwise provided herein, be given or served
(i) by depositing the same in the United States mail, postage paid, certified
and addressed to the party to be notified, with return receipt requested,
(ii) by overnight delivery using a nationally recognized overnight courier,
(iii) by

 

-25-



--------------------------------------------------------------------------------

personal delivery, or (iv) by facsimile, evidenced by confirmed receipt. Notice
deposited in the mail in the manner hereinabove described in subsection
(i) shall be effective on the third (3rd) business day after such deposit.
Notice given in any other manner shall be effective only if and when received
(or deemed received) by the party to be notified between the hours of 8:00 a.m.
and 5:00 p.m. of any business day with delivery made after such hours to be
deemed received the following business day. A party’s address may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice. Notices given
by counsel to the Buyer shall be deemed given by Buyer and notices given by
counsel to Seller shall be deemed given by Seller.

12.10 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction – to the effect that any ambiguities are to be resolved against the
drafting party – shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

12.11 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Real Property is located.

12.12 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.

12.13 No Recordation. Without the prior written consent of Seller, there shall
be no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Buyer without the prior written consent of Seller
shall constitute a default hereunder by Buyer, whereupon Seller shall have the
remedies set forth in Section 10.1 hereof.

12.14 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Buyer.

12.15 Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

 

-26-



--------------------------------------------------------------------------------

12.16 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of each of the Seller and Buyer only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

12.17 Tax Deferred Exchange. Seller or Buyer may, at each party’s option, elect
to structure this transaction as a “like-kind” exchange under Section 1031 of
the Internal Revenue Code of 1986, as amended. In such event, each party agrees
to reasonably cooperate with the other in so structuring this transaction.
Neither party will, however, be required to incur any additional costs or assume
any additional liabilities as a result of the other party’s “like-kind”
exchange. Furthermore, the Closing Date may not be postponed solely to
effectuate such exchange.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

 

BUYER:

 

TARGET CORPORATION,

a Minnesota corporation

  By:  

/s/ Scott Nelson

  Name:   Scott Nelson   Title:   Vice President

Date executed by Buyer:

 

September 13, 2006

     

SELLER:

X-RITE, INCORPORATED,

a Michigan corporation

    Date executed by Seller:       By:  

/s/ Mary E. Chowning

September 14, 2006   Name:   Mary E. Chowning   Title:   EVP - Chief Financial
Officer



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A    —      Legal Description of Real Property B    —      Deed C    —     
Intentionally Deleted D    —      Non-Foreign Certificate E    —      Property
Tax Prorations Schedule 6.2    —      Pending Condemnation Case



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Land located in the City of Grandville, Kent County, State of Michigan, and
described as follows:

Parcel A:

That part of the Northwest 1/4 of the Northwest 1/4, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan, described as:
commencing 393.70 feet South and 43.00 feet East from the Northwest corner of
said Section; thence North parallel with the West Section line 84.30 feet;
thence East 17.00 feet; thence North parallel with the West Section line to a
line extending Northeasterly from a point on the West Section line 150.00 feet
South from the Northwest corner of said Section to a point on the North Section
line 200.00 feet East from the Northwest corner of said Section; thence
Northeasterly along said extended line to the South line of the North 60.00 feet
of the Northwest 1/4; thence East parallel with the North Section line to the
East line of the West 801.54 feet of the Northwest 1/4; thence South along said
East line 315.00 feet to the South line of the North 375.00 feet of the
Northwest 1/4; thence East along said South line 60.00 feet to the East line of
the West 861.54 feet of the Northwest 1/4; thence South along said East line
947.76 feet to the North 1/8 line; thence West along the North 1/8 line to the
East line of the West 43.00 feet of the Northwest 1/4 of the Northwest 1/4;
thence North along said East line to the place of beginning.

Parcel B:

The Northwest 1/4 of the Northwest 1/4, EXCEPT the West 861.54 feet thereof, and
ALSO EXCEPT the North 50.00 feet of the remainder, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan.

 

-A1-



--------------------------------------------------------------------------------

EXHIBIT B

DEED

COVENANT DEED

STATUTORY FORM

KNOW ALL MEN BY THESE PRESENTS: That X-Rite, Incorporated, a Michigan
corporation whose street number and post office address is 3100 44th Street SW,
Grandville, MI 49418

Conveys to TARGET CORPORATION, a Minnesota corporation, whose street number and
post office address is 1000 Nicollet Mall, Minneapolis, MN 55403 the following
described premises situated in the City of Grandville, County of Kent and State
of Michigan, to-wit:

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

together with all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining, for the sum of ONE AND 00/100,
(***$1.00*) Dollars.

Grantor shall warrant and defend the above-described property from and against
all lawful claims and demands of all persons claiming from or under Grantor, but
against no other persons.

Subject to the permitted exceptions shown on EXHIBIT B ATTACHED HERETO AND MADE
A PART HEREOF, and subject to the lien of taxes not yet due and payable.

This property may be located within the vicinity of farmland or farm operation.
Generally accepted agricultural and management practices which may generate
noise, dust odors and other associated conditions may be used and are protected
by the Michigan Right to Farm Act.

The grantor grants to the grantee the right to make all division(s), bonus
divisions, and redivisions of the property under section 108 of the land
division act, Act No. 288 of the Public Acts of 1967, MCL 560.108.

 

-B1-



--------------------------------------------------------------------------------

Dated this      day of             , 200    

 

Signed and Sealed in the presence of:       Signed and Sealed:

 

      X-Rite, Incorporated, a       Michigan corporation     By:  

 

    Its:  

 

 

    Name:  

 

 



STATE OF MICHIGAN    )    ) SS COUNTY OF                                 )

The foregoing instrument was acknowledged before me this      day of
            , 200     by                                         , the
                     of X-Rite, Incorporated, a Michigan corporation, on behalf
of the corporation.

 

 

Notary Public

My commission expires:

 

County Treasurer’s Certificate   City Treasurer’s Certificate

 





After recording return to:   Drafted by: Target Corporation, Attn: Real Estate
Law Dept.   Gerald M. Offutt, P.C. 1000 Nicollet Mall TPS 3155, Mpls., MN 55403
  McDermott Will & Emery LLP   227 West Monroe Street   Chicago, IL 60606

Send Subsequent tax bills to:

Target Corporation, Attn: Tax Dept. TPN 9

1000 Nicollet Mall TPS 3155, Mpls., MN 55403

 

Tax Parcel #:   Recording Fee:   Transfer Tax:

 

-B2-



--------------------------------------------------------------------------------

Exhibit A

Legal description

[To be inserted]

 

-B3-



--------------------------------------------------------------------------------

Exhibit B

Permitted Exceptions

[To be inserted]

 

-B4-



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY DELETED

 

-C1-



--------------------------------------------------------------------------------

EXHIBIT D

NON-FOREIGN CERTIFICATE

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

To inform Target Corporation, a Minnesota corporation (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), will not be required upon the transfer of certain real
property, located in the City of Grandville, County of Kent, State of Michigan
to Transferee, by X-Rite, Incorporated, a Michigan corporation (“Transferor”),
Transferor hereby certifies to Transferee:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

2. Transferor’s U.S. tax identification number is                     ; and

3. Transferor’s office address is 3100 44th Street SW, Grandville, MI 49418.

4. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii).

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.

Under penalty of perjury the undersigned declare that it has examined this
Certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
Certification on behalf of Transferor.

 

X-RITE, INCORPORATED,

a Michigan corporation

By:  

 

Name:  

 

Title:  

 

 

-D1-



--------------------------------------------------------------------------------

EXHIBIT E

PROPERTY TAX PRORATIONS

[Copy attached hereto]

 

-E1-



--------------------------------------------------------------------------------

SCHEDULE 6.2

PENDING CONDEMNATION CASE

The City of Grandville v. X-Rite, Inc. filed on or about June 16, 2006 in the
Circuit Court for the County of Kent, State of Michigan, as Case
No. 06-05936-CC, pursuant to which the City seeks to acquire a portion of the
Land for roadway purposes, sidewalk and utility easements and a temporary
grading permit in connection with widening, reconfiguring and improving the
Ivanrest and Rivertown Parkway/44th Street intersection.

 

-1-